DETAILED ACTION
Claim Amendments
The claims dated 12/9/20 are entered. claims 1, 6-7, and 13-14 are amended. claims 9 and 12 are cancelled. Claim 17 is newly entered. Claims 1-8, 10-11, and 13-17 are pending and addressed below.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 10, the independent claim from which it depends requires that “a throughflow cross section configured by the pressure loss member through the bypass channel is independent of the switching position of the control element”.
The switching position of the control element includes the position described in Para. [0038] wherein the valve head 54 contacts the valve seat 56 to entirely close off the bypass channel entirely. 
Claim 10 requires that the pressure loss member increases the flow cross section in response to pressure changes across the valve. As the opened or closed status of the bypass channel, as determined by the control element at 54 and 56, will directly affect the pressure differential across the bypass channel, the material of claim 10 cannot coexist with the requires of claim 1 for independence from the control element.
The Wands factors to consider are:
(a) Breadth of the claims: the claims recite the features in absolute, not conditional terms, and therefore must be strictly adhered to during all stages of operation of the device;
(b) The amount of direction provided by the inventor: the inventor has provided direction for the implementation of his device which makes the recited feature impossible to implement by creating a control element whose operation requires the claim element at issue to be impossible.
(g) Working examples have not been located;
It is noted that the examiner considered an interpretation of the claim as only applying to the embodiments of Figures 3-5 where in the cross-sections in question would be those that would be flowed through if the bypass were open at all and such cross-sections remain constant. However, this was not possible for two reasons. Firstly, this interpretation does not comport with the language of the specification. Secondly, the presence of claim 9, which appears to directly recite features of the embodiment of figure 2 and depends from claim 1 precludes such an interpretation. This figure explicitly, via the spring 66, has a variable throughflow cross section that will be determined at least in part by the pressure allowed to flow into the bypass by the valve and valve seat 54/56.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu (US 2016/0224037).
Regarding claim 1, Qiu teaches a thermostat for a transmission oil (Para. [0003]-[0004]) circuit comprising: a thermostat inlet (11); a thermostat outlet (14) a bypass channel (15) which connects the thermostat inlet fluidically to the thermostat outlet (Fig. 2); a circuit inlet (12) fluidically connected to the thermostat inlet (Fig. 3); a circuit outlet (13) fluidically connected to the thermostat outlet (Fig. 3); a control element (21, 23, 25) and a pressure loss member (5), the pressure loss member being arranged in the bypass channel (Fig. 2), wherein a throughflow cross section configured by the pressure loss member (opening through the center of 52) through the bypass channel is independent of the switching position of the control element (the cross section is static).

Qiu further teaches that: the control element is configured so as to control a volumetric flow of oil through the circuit inlet and outlet in a manner dependent on oil temperature (via expansion of 21; Para. [0030]; Figs. 2-3), per claim 2; the control element has an expansion element (21), per claim 3; the control element has a spring (31; Para. [0034]) for prestressing a closure member (25) in a switching direction, per claim 4; the pressure loss member (5) is configured separately from the control element (they are independently formed sub-assemblies) and has a body which protrudes into the bypass .

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strezelczyk (US 2009/0025922).
Regarding claim 1, Strezelczyk teaches: a thermostat for a transmission oil circuit, comprising: a thermostat inlet (Po); a thermostat outlet (Pi); a bypass channel (10.6) which connects the thermostat inlet fluidically to the thermostat outlet (e.g. Fig. 4); a circuit inlet (10.9) which is connected fluidically to the thermostat inlet (e.g. Fig. 4); a circuit outlet (10.10) which is connected fluidically to the thermostat .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are also rejected under 35 U.S.C. 103 as being unpatentable over Qiu.
Regarding claims 6-7, if it is not accepted that Qiu adequately teaches the relative length to inner diameter of the gap due to not to scale drawings, the relation of these dimensions to each other is . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Kozdras (US 2006/0108435).
Regarding claim 13, Qiu teaches only a single channel (the central opening in 52) rather than a plurality of channels.
Kozdras teaches that such openings in a bypass pressure loss member (122) may be formed as a plurality of channels (see Fig. 9a-9b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the channel of Qiu as a plurality of channels, as taught by Kozdras, as this represents a mere duplication of parts which does not change the function of the device and would allow for a greater range of opening cross-sections to be implementable than the design of Qiu.
It is further noted that, while Kim does not specify the length to diameter relationship of the channels, the relation of these dimensions to each other is a matter of design choice to one of ordinary skill in the art. It is noted that no criticality has been given to the recited ratios anywhere in the disclosure.
It is also noted that the length of any channel will inherently be some multiple of its diameter as no restrictions whatsoever have been provided as to what that multiple may be (i.e. it could be any fraction or any larger number).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Kim (US 9,732,644).

Qiu does not teach, however, that the first of these channels (from 11 to 12) is parallel to the other as this channel is formed of two non-contiguous parts, though it is noted that each of its parts is individually parallel to the second channel (see Fig. 2).
Kim teaches that it is old and well-known in the art to form such channels as a single bore each in parallel to each other (see Fig. 4a).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Qiu with the channels each formed as a single bore parallel to each other, as taught by Kim, in order to reduce the complexity of manufacture.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/Primary Examiner, Art Unit 3763